PER CURIAM.
Norman Babers appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Babers alleges a violation of Brady v. Maryland, 373 U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), as well as two pieces of newly discovered evidence. We affirm regarding the claims of newly discovered evidence without further discussion. As to Babers's Brady argument, we remand for the trial court to attach to its order portions of the record conclusively refuting the claim or for an evidentiary hearing.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, PALMER and WALLIS, JJ., concur.